



COURT OF APPEAL FOR ONTARIO

CITATION: Markham Village Shoppes Limited v. Gino's Pizza
    Ltd., 2018 ONCA 782

DATE: 20180926

DOCKET: C64999

Lauwers, Miller and Nordheimer JJ.A.

BETWEEN

Markham Village Shoppes Limited

Plaintiff (Respondent)

and

Ginos Pizza Ltd.
,
    Ginos Pizza Inc., Baljit Gangar, Vick Darubra, Martin Bernard, Redwater
    Capital Realty Inc. and Haroon Amadi

Defendants (
Appellant
)

John G. Morrissey, for the appellant

Mitchell Wine, for the respondent

Heard: August 31, 2018

On appeal from the order of Justice Edward M. Morgan of
    the Superior Court of Justice, dated January 24, 2018, with reasons reported at
    2018 ONSC 565.

ADDENDUM

[1]

Subsequent to the release of our decision in this matter on September
    13, 2018, we received correspondence from counsel raising an issue regarding
    the disposition of the costs of the original application.

[2]

Our decision allowed the appeal and set aside the summary judgment that
    had been granted below.  Our decision consequently set aside the disposition of
    costs made in that judgment.  We directed that the matter be returned to the
    Superior Court of Justice for a trial for the quantification of damages.

[3]

In our view, the damages trial is the appropriate forum for the
    determination of which party, if either, should receive the costs of the
    original summary judgment motion.  To be clear, the costs of the summary
    judgment motion are reserved to the judge hearing the damages trial.

Released: September 26, 2018

P. Lauwers J.A.

B.W. Miller J.A.

I.V.B. Nordheimer
    J.A.


